                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )
                                                     )       Docket No. 1:19-cr-10328-FDS
RICHARD PHILIPPE                                     )
                                                     )
                       Defendant.                    )
                                                     )


                 UNITED STATES’ MOTION IN LIMINE #1 –
       POTENTIAL ADMISSION OF DEFENDANT’S PROFFER STATEMENTS

       The United States of America respectfully moves this Court to admit evidence of

Defendant’s statements during a proffer interview if Defendant makes any contradictory or

inconsistent assertions during trial.

       On July 10, 2019, Defendant Richard Philippe, while represented by counsel, submitted to

an interview governed by a proffer agreement with the U.S. Attorney’s Office. This proffer

agreement limits the extent to which the United States can use the statements made by the

Defendant directly against him, but expressly permit such direct use “to rebut any evidence offered,

or factual assertions made, by or on behalf of Richard Philippe at any stage of a criminal or civil

proceeding… which is inconsistent with, or contrary to statements made during the proffer.”

       Pursuant to the terms of the operable proffer agreement, the United States may use

Defendant’s statements against him if the Defendant advances any inconsistent assertions, whether

directly or by counsel. This includes any inconsistencies that are advanced or insinuated by

counsel during cross-examination of a government witness – for example, questions designed to

contradict or cast doubt on facts that match those from the Defendant’s proffer. See, e.g., United



                                                 1
States v. Barrow, 400 F.3d 109 (2d Cir. 2005); United States v. Hardwick, 544 F.3d 565, 570-71

(3d Cir. 2008).

       During his proffer, Defendant expressed relevant facts including the following:

                 Defendant was business partners with Austin Lumpkin relating to the sale of
                  electronics.

                 Defendant had placed an initial order of guns from Lumpkin that consisted of five
                  or six Taurus Model 32c .9mm pistols.

                 Two specific individuals purchased firearms from Defendant; one such individual
                  said he had a license, but Defendant neither saw nor requested the license.

                 Defendant four or five trips [to Georgia, where Lumpkin lived] to bring back
                  firearms and purchased and brought back between five and seven firearms each
                  trip. Lumpkin advised Defendant how much he should charge per gun in “road
                  fees” and also advised that people purchasing firearms might want to test them.

                 Defendant gave a handful of ammunition to each person who bought a firearm from
                  him.

                 Defendant purchased ammunition on his own at pawn shops.

                 Defendant knew that he could not possess firearms based on his Rhode Island
                  felony conviction but wanted to have a firearm business.

       Should the Defendant, either directly or via counsel, advance any inconsistent assertions at

trial, the United States intends to introduce testimony of pertinent statements made by the

Defendant at his proffer to rebut such assertions. However, the United States does not intend to

make reference to the proffer – either the fact of it or its substance – unless and until the Defendant

contradicts, directly or indirectly, any information conveyed during the proffer.




                                                  2
       The United States respectfully submits this motion to facilitate the Court’s determination

of these issues should the need arise, but acknowledges that the Court may not need to render a

decision on the motion depending on what does or does not transpire at trial.



                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney
                                                By: /s/ William F. Abely
                                                     WILLIAM F. ABELY
                                                     FRED M. WYSHAK III
                                                     Assistant U.S. Attorneys
Date: September 18, 2020




                                CERTIFICATE OF SERVICE

      I hereby certify that this document will be sent via email to registered counsel for
Defendant Richard Philippe

                                                     /s/ William F. Abely
                                                     William F. Abely
                                                     Assistant U.S. Attorney
Date: September 18, 2020




                                 RULE 7.1 CERTIFICATION

       I certify that I have conferred with opposing counsel and have attempted in good faith to
resolve or narrow the issue.


                                             /s/    William F. Abely
                                             William F. Abely
                                             Assistant United States Attorney
Date: September 18, 2020

                                                3
